DETAILED ACTION
Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2021.

	Claims 1-10 and 17-20 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is drawn to a nutraceutical composition in capsule or other oral form for preventing or mollifying viral or bacterial infection, and also for preventing or mollifying tissue viral or bacterial inflammation consisting of: an effective amount of vitamin C; an effective amount of vitamin E; an effective amount of zinc; an effective amount of an anti-infectious nutraceutical; and an effective amount of an anti-inflammatory nutraceutical.  Claim 2 is drawn to the composition of claim 1, wherein an effective amount of anti-infectious nutraceuticals includes an effective amount of two or more of the following: Fulvic acid; Echinacea purpura; Sage extract; Cats Claw extract; Black Elderberry extract.  Claim 3 is drawn to the composition of claim 1, wherein an effective amount of an anti-inflammatory nutraceutical includes an effective amount of two or more of the following: Omega-3 fatty acids; Curcumin, including its presence in turmeric powder; Green Tea extracts polyphenols; gum resin of Boswellia serata; resveratrol; and Pycnogenol extract of pine bark.  Claim 4 is drawn to the composition of claim 1, wherein an effective amount of anti-infectious nutraceuticals and an effective amount of anti-inflammatory nutraceuticals include: two or more of the following: Fulvic acid;  8Utility Application Our File 12643.3801 Echinacea purpura; Sage extract; Cats Claw extract; Black Elderberry extract, and two or more of the following: Omega-3 fatty acids; Circumin, including its presence in turmeric powder; Green Tea extracts polyphenols; gum resin of Boswellia serata; resveratrol; and Pycnogenol extract of pine bark.  Claim 5 is drawn to the composition of claim 4, wherein: zinc in any of its pyrithione, citrate, gluconate, picolinate, sulfate, acetate, or orotate forms.  Claim 6 is drawn to the composition of claim 4, wherein: zinc with the cofactor of methionine.  Claim 7 is drawn to the composition of claim 1 wherein: The effective amount of vitamin C is 1000 mg; the effective amount of vitamin E is 200 mg.  Claim 8 is drawn to the composition as in claim 5, wherein: effective amount of zinc in any of its pyrithione, citrate, gluconate, picolinate, acetate, sulfate, orotate forms is 25 mg.  Claim 9 is drawn to the composition as in claim 5, comprising: two or more of the following anti-infectious nutraceuticals and effective amounts: 1000 mg of Fulvic acid; 800 mg Echinacea purpura; 400 mg Sage extract (Salvia 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that an oral form for preventing or mollifying viral or bacterial infection, and also for preventing or mollifying tissue viral or bacterial inflammation consisting of: an effective amount of vitamin C; an effective amount of vitamin E; an effective amount of zinc; an effective amount of an anti-
These compositions comprising an effective amount of two or more of Fulvic acid; Echinacea purpura; Sage extract; Cats Claw extract; Black Elderberry extract and/or effective amount of an anti-inflammatory nutraceutical includes an effective amount of two or more of the following: Omega-3 fatty acids; Curcumin, including its presence in turmeric powder; Green Tea extracts polyphenols; gum resin of Boswellia serata; resveratrol; and Pycnogenol extract of pine bark are not markedly different from their closest naturally occurring counterpart because there is no indication that effective amount of two or more of Fulvic acid; Echinacea purpura; Sage extract; Cats Claw extract; Black Elderberry extract and/or effective amount of an anti-inflammatory nutraceutical includes an effective amount of two or more of the following: Omega-3 fatty acids; Curcumin, including its presence in turmeric powder; Green Tea extracts polyphenols; gum resin of Boswellia serata; resveratrol; and Pycnogenol extract of pine bark that comprise the claimed compositions have any characteristics that are different from the naturally occurring effective amount of two or more of Fulvic acid; Echinacea purpura; Sage extract; Cats Claw extract; Black Elderberry extract and/or effective amount of an anti-inflammatory nutraceutical includes an effective amount of two or more of the following: Omega-3 fatty acids; Curcumin, including its presence in turmeric powder; Green Tea extracts polyphenols; gum resin of Boswellia serata; resveratrol; and Pycnogenol extract of pine bark.  Regarding the instantly claimed amounts, there is no indication that this provides anything markedly different, since all of the instantly claimed natural products have the functional effects claimed inherently and combining vitamins with plants and their extracts is well understood, routine, and convetional.
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 and 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Cummins (N*).
Cummins teaches an oral composition with antibacterial or antiviral and anti-inflammatory and healing properties (See e.g. abstract) in the form of a lozenge, bead, tablet, or chewing gum (which reads on other oral dosage form) (See e.g. paragraph 0081) comprising vitamin C, vitamin E (See paragraph 00571 and e.g. claim 8), zinc, wherein the zinc is zinc acetate, zinc citrate, or zinc glycinate (See e.g. paragraph 100561), Salvia officinalis extract (which reads on sage extract), Sambucus nigra extract (which reads on black elderberry extract and the limitations of claim 2, 4, 9, 10, 19 and 20), Curcuma longa (tumeric)(sic) (See e.g. claims 2, 4), which includes the compound curcumin (which reads on an extract of turmeric containing curcumin)(See e.g. paragraph 100221), and Pine bark extract extracted from the cortex (bark) of Pinus Pinaster (Maritime pine), which includes pycnogenol (which reads on pycnogenol in the form of a pine bark extract), and resveratrol (See e.g. paragraph 0041).  Cummins further teaches that the vitamins are present in an amount of about 0.001% to about 10%, for example about 0.01% to about 5%; or about 0.1 % to about 3% by weight of the composition (See e.g. paragraph 100591), each of the botanical materials (Salvia, Sambucus, Curcuma, Pine bark, resveratrol) are present in an amount of about 5 wt % to about 40 wt % based on the total weight of the antimicrobial botanical mixture (See e.g. paragraph 100421). The composition does not require any additional ingredients.
It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 
Cummins does not teach that zinc is in the form of zinc methionine.
Solomons teaches that methionine enhances zinc absorption (See e.g. p. 141, “Enhancers”).
	Cummins does not expressly teach the amounts of ingredients in mg.
It would have been obvious to one of ordinary skill in the art to prepare an oral composition in the form of a lozenge, bead, tablet, or chewing gum comprising vitamin C, vitamin E, zinc, wherein the zinc is zinc acetate, zinc citrate, or zinc glycinate, Salvia officinalis extract, Sambucus nigra extract, Curcuma longa (turmeric), which includes the compound curcumin (which reads on an extract of turmeric containing curcumin), and Pine bark extract extracted from the cortex (bark) of Pinus Pinaster (Maritime pine), which includes pycnogenol (which reads on pycnogenol in the form of a pine bark extract), and resveratrol for treating antibacterial or antiviral and anti-inflammatory and healing properties as taught by Cummins.  It would have been obvious to use methionine to enhance the absorption of zinc as clearly taught by Solomons.  A person of ordinary skill in the art would have understood to include vitamin C, vitamin E, zinc, wherein the zinc is zinc acetate, zinc citrate, or zinc glycinate, Salvia officinalis extract, Sambucus nigra extract, Curcuma longa (turmeric), which includes the compound curcumin (which reads on an extract of turmeric containing curcumin), and Pine bark extract extracted from the cortex (bark) of Pinus Pinaster (Maritime pine), which includes pycnogenol (which reads on pycnogenol in the form of a pine bark extract), and resveratrol in an oral formulation with antibacterial or antiviral and anti-inflammatory and healing properties.   A person of ordinary skill in the art would have understood to use methionine to enhance the bioavilability of zinc.  A person of ordinary skill in the art would have understood to adjust the amount of vitamin C, vitamin E, zinc, wherein the zinc is zinc acetate, zinc citrate, or zinc glycinate, Salvia officinalis extract, Sambucus nigra extract, Curcuma longa (turmeric), which includes the compound curcumin (which reads on an extract of turmeric containing curcumin), and Pine bark extract extracted from the cortex (bark) of Pinus Pinaster (Maritime pine), which includes pycnogenol (which reads on pycnogenol in the form of a pine bark extract), and resveratrol with antibacterial or antiviral and anti-inflammatory and healing properties. The skilled artisan in the art of oral treatment with antibacterial or antiviral and anti-inflammatory and healing properties of would have 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that none of these claims recite, as an element or a composition, a law of nature, a combination of elements that is a natural phenomenon or a natural product, or an element or combination that is an abstract idea and that combining several nutraceutical ingredients in each claim with synergistic results, that do not occur as a product of nature or natural phenomenon in nature, and therefore does not create a judicial exception to patentable subject matter under 35 U.S.C. 101.  Applicant further argues that the Utility Application No. 16/848,393invention recited in each claim and a combination of nutraceutical ingredients, in each claim, taken together by a person, that prevent viral infections such as COVID-19 and 
This is not found persuasive because the claims are drawn to a nutraceutical in “other oral form”, which reads on powder and liquid, which are rejected under the 101 rejection. Please note that capsule is not rejected under 101.  MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a nutraceutical composition in capsule or other oral form for preventing or mollifying viral or bacterial infection, and also for preventing or mollifying tissue viral or bacterial inflammation consisting of: an effective amount of vitamin C; an effective amount of vitamin E; an effective amount of zinc; an effective amount of an anti-infectious nutraceutical; and an effective amount of an anti-inflammatory nutraceutical.  Applicant further claims the anti-infectious nutraceutical as a plant material or omega-3-fatty acid (found in algae, flax and marine animals).  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, vitamins and minerals are commonly found together in animals and in plants. Applicant further claims the anti-infectious nutraceutical as a plant material or omega-3-fatty acid (found 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, XX. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, it is well understood, routine and conventional to combine vitamins, minerals, and natural products (e.g. omega-3-fatty acid) to provide a multivitamin supplement and the combination of these vitamins, minerals and natural product does not change the structure or function of the individual ingredients.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.	Applicant further argues that tOur File 12643.3801he U.S. Patent and Trademark Office continues to issue numerous composition patents that include products of nature and cites various patents that were issued. It should be respectfully noted that comparisons cannot be made between applications because each is examined on its own merits. Further, it appears that at least one combination that Applicant has cited contains synthetic ingredients, which are not found in nature.  In the instant application, the combination of ingredients is not patentably distinct from the compounds found in nature and found naturally together in plants and animals. Even if the amounts are not the same as those found naturally, the compounds themselves and nutraceutical component are also found naturally and, therefore, are considered to be products of nature and the mere combination does not provide anything markedly different from how these compounds function in nature. The rejection is maintained for the reasons of record and the reasons set forth above.
Claim Rejections - 35 USC § 103
Applicant argues that the Cummins publication subject matter and its disclosure of compositions are extremely significant when looking at the vast differences in structure, function, and use of the materials presented in Cummins and Applicants' claimed invention in Claims 1- 10 and Claims 17-20. The Cummins article and compositions referenced therein, do not describe Our File 12643.3801 a combination of nutraceutical ingredients as recited in any of Applicants' claims 1 - 10 and 17 - 20, each claim being novel under 35 USC 102, and certainly not a hint of obviousness from two plant active ingredients discussed in the Cummins' reference that would make Applicants' claims obvious to one of ordinary skill in the nutraceutical art for compositions with specific nutraceutical ingredients to prevent or treat viruses and to prevent or reduce inflammation from viruses. Applicant further argues that with regards to Solomons that this is unrelated to Cummins' two plant active ingredients disclosed in Cummins and to Applicants' claimed invention. Applicant further argues that the year 2020 has been a tremendously devastating year on the United States and the world population for severe health issues and deaths and the loss of businesses and unemployment and Applicants are not aware of anyone or company publically proposing the use of a composition as claimed by Applicants any time, before or after, Applicants filed the application for patent on the invention.
This is not found persuasive because the claims are drawn to a formulation to treat any type of bacterial or viral infection.  There are many bacterial and viral infections that have been known for decades, including various genuses. In fact, the common cold can be caused by any number of viruses.  Therefore, the claims are not limited to a combination of ingredients specific for treating a particular disease. Furthermore, the claims are drawn to a composition, which is not the same as a method.  The intended of use of a composition does not patentably distinguish one composition from another as long as the ingredients are taught by the cited reference(s) and the limitations are met of the claim.  In this case, Cummins clearly teaches the instantly claimed ingredients and provides motivation to combine these ingredients, which is why the rejection is not a 102 rejection, in this instance.  The references clearly teach the instantly claimed ingredients and that these ingredients are used for the same purpose. Therefore, the 103 rejection is properly and appropriately applied and the rejection is maintained for the reasons of record and the reasons provided herein.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AMY L CLARK/Primary Examiner, Art Unit 1699